Matter of Santana v Annucci (2021 NY Slip Op 00354)





Matter of Santana v Annucci


2021 NY Slip Op 00354


Decided on January 21, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 21, 2021

531714

[*1]In the Matter of Jose Santana, Petitioner,
vAnthony J. Annucci, as Acting Commissioner of Corrections and Community Supervision, Respondent.

Calendar Date: January 4, 2021

Before: Egan Jr., J.P., Lynch, Mulvey, Aarons and Reynolds Fitzgerald, JJ.


Jose Santana, Woodbourne, petitioner pro se.
Letitia James, Attorney General, Albany (Kate H. Nepveu of counsel), for respondent.

Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Sullivan County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding seeking to challenge a tier III disciplinary determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the mandatory $5 surcharge will be refunded to petitioner's inmate account.[FN1] As petitioner has received all of the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Vilella v Annucci, 185 AD3d 1362, 1362 [2020]; Matter of Dove v Collado, 182 AD3d 893, 893 [2020]).
Egan Jr., J.P., Lynch, Mulvey, Aarons and Reynolds Fitzgerald, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs.
Footnotes

Footnote 1: To the extent that respondent has yet to refund the $5 mandatory surcharge, respondent is directed to take this corrective action (see generally Matter of Anselmo v Annucci, 173 AD3d 1583, 1584 [2019]).